

CONSULTING AGREEMENT


CONSULTING AGREEMENT dated as of January 9, 2007, by and between American
Basketball Association. (“ABA”), a Utah corporation with offices at 9421Holliday
Drive, Indianapolis, IN and  CONSULTANT, Cioffi Business Management Services
(“CONSULTANT”) with offices at 31 West Main Street, Suite 312, Patchogue, NY
11772.
 
WITNESSETH:
 
WHEREAS, ABA and the CONSULTANT wish to enter into an agreement where ABA
desires to retain the CONSULTANT as a CONSULTANT and CONSULTANT desires to act
as a CONSULTANT to ABA, subject to and upon the terms and conditions set forth
herein.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, the parties hereto agree as follows:
 
1.
Consultancy. ABA hereby retains CONSULTANT and CONSULTANT hereby agrees to act
as a CONSULTANT to ABA. CONSULTANT shall perform such services for ABA as agreed
with the Board of Directors of ABA from time to time (the “Consulting Services”)
including, but not limited to, the services specified in Appendix A to this
agreement. CONSULTANT agrees to cause Darren J. Cioffi to perform the Consulting
Services on behalf of the CONSULTANT. The CONSULTANT shall exercise its own
reasonable judgment and employ such means as it, in good faith, determines are
reasonable in performing the Consulting Services, and ABA will not exercise any
control over the methods or means employed by the CONSULTANT in performing the
Consulting Services. The Consulting Services shall be performed at such times
and at such locations as CONSULTANT shall determine.

 
ABA Init:_______
CB Init:_______
 

--------------------------------------------------------------------------------

 
 
2.
Independent Contract or Status. It is understood and agreed that in the
performance of the Consulting Services by the CONSULTANT hereunder, it is acting
as an independent contractor and not in any way as an employee or agent of ABA.
The CONSULTANT will determine the hours of work of its employees and the
CONSULTANT’s employees are not required to work any specified number of hours in
any week. Any time off, including weekends and vacation, will be solely and
entirely at the discretion of the CONSULTANT. The CONSULTANT may be required
upon request of the Board to submit to ABA written or oral reports regarding its
activities. Employees of the CONSULTANT and others retained by the CONSULTANT
are not employees of ABA for purposes of worker’s compensation, unemployment
insurance, medical; disability and group life insurance and they are not
eligible to participate in any welfare, pension, profit sharing or fringe
benefit plan or arrangement of ABA.

 
3.
Consulting Fees. During the Term, as full compensation for the Consulting
Services, ABA shall pay to the CONSULTANT a consulting fee as described in
Appendix A to this document. In addition to the Base Fee, the CONSULTANT shall
be paid such additional compensation as shall be determined from time to time by
the Board of Directors of ABA and approved by the Board of Directors of ABA as
provided for in Appendix A. It is understood that ABA will not withhold any
income taxes, unemployment taxes or other taxes and that the CONSULTANT is
solely responsible for paying and reporting all taxes, including income taxes
and estimates thereof for itself and all employees, agents or contractors. ABA
will report to the appropriate tax authorities the amounts paid to the
CONSULTANT and, even though the CONSULTANT is an independent contractor, if ABA
is required by law, or is advised by its accountants or attorneys that it is
required by law to deduct for withholding, or other taxes, it shall be free to
do so, which taxes if not previously deducted shall be reclaimable from the
CONSULTANT.

 
ABA Init:_______
CB Init:_______
Page 2

--------------------------------------------------------------------------------

 
 
4.
Expenses. In addition to the consulting fees provided for in Section 3 above,
ABA shall reimburse the CONSULTANT for reasonable costs and expenses incurred by
the CONSULTANT in performing the Consulting Services, subject to review by the
Board of Directors of ABA or a senior officer of ABA designated by the Board of
Directors of ABA.

 
5.
Use of ABA’s Facilities. Employees of the CONSULTANT are not required to use the
office facilities of ABA in performing the Consulting Services hereunder.

 
6.
Term. The term of this Agreement shall commence as of December 21, 2006 and
shall continue for a period of twelve (12) months (the “Term”). At the option of
the CONSULTANT and in agreement with ABA, exercisable by written notice
delivered by the CONSULTANT to ABA not less than thirty (30) days prior to the
end of the Initial Term, this Agreement shall be renewed for an additional three
(3) months (the “Renewal Term”).



ABA Init:_______
CB Init:_______
Page 3

--------------------------------------------------------------------------------

 


7.
Termination.




8.1
ABA may terminate this Agreement, at any time, upon thirty (30) days written
notice, to CONSULTANT for any reason whatsoever.




8.2
Upon termination CONSULTANT shall cease all provision of services and no invoice
shall be made for services performed after notice of suspension or termination.
Upon termination, for any reason except breach of this agreement by CONSULTANT,
of this Agreement or a portion of the services covered hereunder, ABA shall pay
to CONSULTANT an amount equal to the Severance Amount as provided in Section 9
of this Agreement.




8.3
Termination of this Agreement or a portion of any services hereunder except for
breach of this agreement by CONSULTANT shall not prejudice or affect the rights
or remedies of either ABA or CONSULTANT against the other in respect of any
breach of the Agreement which occurred before the effective date of termination
and shall not prejudice the rights and remedies of CONSULTANT in respect of any
sum or sums of money owed or owing from ABA.

 
8.
Severance Payment. Upon termination of this Agreement by ABA or a change in
control of ABA, in addition to earned but unpaid Consulting Fees payable in
accordance with Section 3, ABA shall pay to CONSULTANT severance as identified
in Appendix A.

 
9.
Disclaimers and Limitations of Liability. It is expressly understood and agreed
that ABA shall NOT be responsible nor liable for any loss, damage, penalty, or
the like, financial or otherwise, caused by:

 
ABA Init:_______
CB Init:_______
Page 4

--------------------------------------------------------------------------------

 
 
(i) failure by any CONSULTANT, advisor, contractor, supplier, or any other
persons, individuals or firms NOT employed by ABA to discharge its contractual
obligations; or
 
(ii) any delay, modification, or suspension of the time schedule for performing
the services hereunder whether agreed or not agreed with CONSULTANT, which is
NOT the responsibility of ABA, its agents, or CONSULTANTs; or
 
(iii) any negligent work carried out by the CONSULTANT or by any third party
other than ABA, its agents, or sub-CONSULTANTs, or employees; or
 
(iv) the failure of any person NOT employed or contracted with by ABA to
discharge any legal duty or obligation whatsoever.
 
10.
Confidentiality. The CONSULTANT hereby agrees that during and after the term of
this Agreement, neither it nor any of its employees nor others retained by the
CONSULTANT to perform some or all of the services to be performed hereunder,
will divulge any confidential or proprietary information belonging to ABA or any
company associated with ABA or to any customer of ABA and neither the CONSULTANT
nor any employee of the CONSULTANT nor any other person retained by the
CONSULTANT will make available to others any ABA or account list, price list,
business plan, trade secret, document, file, paper or data of any kind, in
whatever form embodied, concerning the business or financial affairs of ABA, its
associated companies, or its customers or remove any of the foregoing from the
premises of ABA.

 
ABA Init:_______
CB Init:_______
Page 5

--------------------------------------------------------------------------------

 
 
11.
Assignment. Except as otherwise provided herein, the CONSULTANT may not assign
this Agreement or delegate any of its obligations hereunder, without the prior
written consent of ABA and ABA may not assign this Agreement, or delegate any of
its obligations hereunder, without the prior written consent of the CONSULTANT.
Any assignment or delegation in violation of the provisions hereof shall be void
and of no effect.

 
13.
Entire Agreement; Modification; Binding Effect. This Agreement constitutes the
entire agreement between the CONSULTANT and ABA and supersedes all prior
understandings and agreements concerning the subject matter hereof. This
Agreement (including this provision against oral modification) may not be
changed or terminated, and no provision hereof may be waived orally. No
modification, waiver or termination hereof shall be binding upon either party
unless in writing and signed by or on behalf of the party against which the
modification, waiver or termination is asserted. This Agreement shall be binding
upon and shall enure to the benefit of the CONSULTANT and ABA, their successors
and permitted assigns.

 
14.
Notices. Any notice or other communication required or permitted hereunder shall
be sufficiently given if delivered personally, or, if sent by registered or
certified mail, postage pre-paid, return receipt requested, addressed to the
party intended to receive such notice at the address set forth above, or such
other address as such party may indicate in the manner provided for notices
herein. Any notice or communication shall be deemed to have been given upon the
date personally delivered or, if mailed, the earlier of the date it is received
and three (3) days after the date so mailed.

 
15.
Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.



ABA Init:_______
CB Init:_______
Page 6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have signed this Agreement as of the date above
written.
 

   
AMERICAN BASKETBALL ASSOCIATION
 
   
   
    By:   /s/Joe Newman  

--------------------------------------------------------------------------------

Name: Joe Newman   Position: CEO


    CIOFFI BUSINESS MANAGEMENT SERVICES  
   
   
    By:   /s/Darren J. Cioffi  

--------------------------------------------------------------------------------

Name: Darren J. Cioffi   Position: President

 
ABA Init:_______
CB Init:_______
Page 7

--------------------------------------------------------------------------------

 
APPENDIX A
 

App. 1 :
The Base Fee for the Term of the Agreement shall be $ 102,000, payable in
monthly installments at the beginningof each month as follows;



Month 1-3: $7,000.00
Month 4-6: $8,333.33
Month 7-9: $ 9,000.00
Month 10-12: $9,666.67

 

App. 2 :
In addition to the Base Fee the CONSULTANT shall be paid such additional
compensation as shall be determined from time to time by the Board of Directors
of ABA and approved by the Board of Directors of ABA.

 

App. 3 :
In determining the amount of the additional compensation The Board of Directors
will take into consideration the attainment of specific criteria as agreed with
the CONSULTANT from time to time.

 

App. 4 :
The CONSULTANT shall provide services to ABA which shall include, but not be
restricted to, those functions commonly associated with the role of Chief
Financial Officer.

 

App. 5 :
Stock Options. Consultant shall be entitled to participate in the ABA Equity
Incentive Plan.

 

App 6 :
Severance and Other Payments.

 

a.
If Consultant's agreement pursuant to this Agreement is terminated for "cause"
(as herein defined), the Company shall not be obligated to pay or provide any
severance compensation or benefits to Consultant.

 

b.
If Consultant's agreement with the Company is terminated under Paragraph 8.2 of
this Agreement or the Company elects not to continue the Agreement under
Paragraph 7 above, the Company agrees to pay to Consultant an amount equal to
twenty-five percent (25%) of Consultant's then current annual base compensation
(or, if this Agreement has expired, an amount equal to twenty-five percent (25%)
of Consultant's annual base compensation on the last effective day of this
Agreement's term). (“Severance Payment”). Such Severance Payment shall only be
owed to Consultant and paid by the Company following the execution of a mutually
agreeable severance agreement by Consultant and the Company that shall be
written within 15 days of the date of Consultant’s termination. In addition to
the foregoing Severance Payment.




App 7 :
Travel, Entertainment, and Living Expenses. Consultant is authorized tocur
reasonable travel, entertainment, and cell phone business expenses on behalf of
the Company. These expenses shall be reimbursed by the Company.

 

App 8 :
Consultant under this Agreement, the Company shall issue to Consultant (or its
designees) 550,000 shares (“Shares”) of common stock, no par value (“Common
Stock”). Issued upon the signing of this agreement.

 
 
ABA Init:_______
CB Init:_______
Page 8

--------------------------------------------------------------------------------

 